Citation Nr: 0734968	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include arthritis.  

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a low back disability.  

3.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1945 to July 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, NE.  

In July 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The veteran's appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In August 2007, a letter was received from Callahan 
Chiropractic, indicating that in 1946 to 1947 Dr. Bert 
Callahan treated the veteran for low back pain.  The medical 
evidence of record shows L-S subluxation, arthritis of the LS 
spine and bilateral knee and hip disorders.  Thus a VA 
examination is warranted to determine the nature and etiology 
of the veteran's claimed disorders.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
unclear whether the veteran has been properly furnished 
notice of VCAA regarding his secondary service connection 
claims.  The United States Court of Appeals for Veterans 
Claims has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to establish service connection, 
as well as the evidence necessary to 
establish service connection on a direct 
and secondary basis for claimed bilateral 
hip and knee disorders, (b) the 
information and evidence that VA will seek 
to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
    
2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current nature and etiology of his 
back disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  After reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's back 
disorder is related to service.  If the 
examiner concludes that the veteran's back 
disorder is related to service, the 
examiner should determine whether it is at 
least as likely as not that the veteran's 
bilateral hip and knee disorders were 
caused or aggravated (i.e. increased in 
disability) by the veteran's back 
disability.  A detailed rationale for all 
opinions expressed should be furnished. 
    
3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



